DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2014/0142527) in view of Patel et al. (US 7,498,282), Thomas et al. (US 2009/0325440) and Eschenbacher et al. (US 2016/0168345). 
Regarding claim 1, Hughes teaches a non-woven composite having latent elasticity (Pg. 1, Paragraph [0004]). The composite includes an elastic film having a base layer (“a second layer”) and two skin layers (“first and third layers”) (Pg. 2, Paragraph [0024]). The base layer may be formed from primarily elastic polymers in combination with other materials (Pg. 3, Paragraphs [0026]-[0030]). The base layer comprises from 65% to 100% of the elastic polymers (Pg. 3, Paragraph [0026]). The skin layers are formed from combinations of propylene with alpha-olefins in combination with other polymers (Pgs. 4-5, Paragraphs [0034]-[00042]). The propylene/alpha-olefins comprise 40% to 99% of the skin layers (Pg. 5, Paragraph [0040]). The composites are utilized in articles to be worn by users including diapers and garments (Pg. 1, Paragraph [0001]). 
Hughes is silent with respect to the elastic polymer of the base layer being an ethylene/alpha-olefin polymer.
Patel teaches laminated films which comprise a low crystallinity layer and a high crystallinity layer (Col. 1, Lines 16-18). The films are typically used in the fields including personal care products (Col. 1, Lines 39-48). The low crystallinity layer may include elastic polymers such as ethylene/alpha-olefin block copolymers (Col. 2, Lines 52-54; Col. 5, Lines 40-41). The ethylene/alpha-olefin polymers are further characterized by having an elastic recovery (Col. 8, Lines 54-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base layer of Hughes formed from the elastic polymers such that the elastic polymer is the ethylene/alpha-olefin polymer of Patel who additionally teaches the use of elastic polymers for use in personal care articles including diapers and other garments. 
Hughes is additionally silent with respect to the base layer further comprising 0.5-30 wt% of a polystyrene and the skin layers comprising 10-50 wt% of the polystyrene.
Thomas teaches film laminates for use in personal care items (Pg. 1, Paragraphs [0001]-[0002], [0005]). The films are formed from an elastomeric block copolymer, such as polyolefins, in an amount ranging from 51% to 95% and a styrenic polymer ranging from 1% to 25% (Pg. 1, Paragraph [0005]; Pg. 2, Paragraph [0019]). The films provide desirable characteristics for forming elastic parts of personal care products (Pg. 1, Paragraph [0010]).
Eschenbacher teaches elastomeric compositions including olefin polymers and styrenic block copolymers (Pg. 1, Paragraph [0001]). The compositions are used to form a film which may include skin layers comprising polypropylenes and high impact polystyrenes (Pg. 1, Paragraph [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base layer of Hughes such that they include a styrenic polymer in a range of 1% to 25% in order to provide desirable characteristics for elastic parts of personal care products as taught by Thomas. It additionally would have been obvious to include the 1% to 25% of the styrenic polymer in the skin layers of Hughes such that Eschenbacher teaches the combination of polypropylene with high impact polystyrene in skin layers as well. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2-4, Hughes teaches the composites as discussed above with respect to claim 1. Hughes further teaches each skin layer comprises from 0.5 to 15 wt% of the films and the base layer comprises 85 to 99.5 wt% of the films (Pg. 3, Paragraph [0024]). 
Regarding claim 6, Hughes teaches the composites as discussed above with respect to claim 1. Thomas further teaches the styrenic polymers as being high impact polystyrenes (Pg. 2, Paragraph [0026]). 
Regarding claims 7-9, Hughes teaches the composites as discussed above with respect to claim 1. Hughes further teaches the skin layers have thicknesses of 0.1 to 10 microns, the base layer has a thickness of 1 to 40 microns and the film has a total thickness of 1 to 100 microns (Pg. 3, Paragraph [0024]). 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
On pages 4-7, applicant argues that the combination of Hughes with each of the references of Patel, Thomas and Eschenbacher is improper.
In particular, the combination of Hughes and Patel is improper such that the base layer of Hughes is formed primarily from elastomers and Patel describes the use of elastomers as high-crystallinity layers and not low-crystallinity layers, which are taught to be the ethylene/alpha-olefins as recited in the rejection of claim 1.
Regarding the combination of Hughes with Thomas, applicant argues that Thomas teaches films which are readily extensible in the cross-direction, but less extensible in the machine direction, which is in contrast to the teachings of Hughes which stretched in the machine direction from 1.5 to 7.0 times and Hughes fails to provide examples in which films are stretched in the cross direction. 
Lastly, applicant argues, with respect to the combination of Hughes with Eschenbacher, that Eschenbacher fails to provide the combination of polypropylene with high impact polystyrene in a skin layer such that the combination is described in multilayer films in which the polypropylene and the high impact polystyrene are present in a core layer. 
Firstly, with respect to the combination of Hughes in view of Patel, the examiner recognizes the use of elastomers in the base layer of Hughes and the typical high-crystalline polymers including elastomers as taught by Patel. However, Hughes requires the base layer to impart elastic properties to the non-woven composites (See Paragraph [0026]). As such, one of ordinary skill in the art would select a polymer which provides this elasticity. Turning to Patel, the low-crystallinity polymers are provided in order to achieve elastic recovery and the polymers which are selected for this include ethylene/alpha-olefin polymers (See Col. 5, Lines 40-41; Col. 8, Lines 54-60). Additionally, the low-crystallinity polymers are designed to be a core or a non-skin layer which is equivalent to the base layer of Hughes. As such, the examiner contends that one of ordinary skill in the art would select the low-crystallinity polymers, being ethylene/alpha-olefin polymers, for the base layer of Hughes such that they provide the elasticity that is required by Hughes and both are described as being core or non-skin layers.
Furthermore, with respect to the combination of Hughes with Thomas, the examiner notes that although Thomas appreciates more extensibility in the cross-direction than in the machine direction as pointed out by the applicant, Hughes still provides a general teaching for biaxially oriented films in which the films are stretched in both directions similarly to that required by Thomas (See Hughes, Paragraph [0055]). Additionally, Thomas teaches the films being stretched in both directions as well such that less extensible in the machine direction does not mean zero stretch in that direction, which one of ordinary skill in the art would appreciate as a biaxially oriented film. Furthermore, although the examples in Hughes may be uniaxially stretched, Hughes still provides a general teaching that the films may be biaxially stretched. MPEP 2123(II): Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the examiner contends that both Hughes and Thomas teach biaxially oriented films or films which may be stretched in both directions and the combination of these two references is proper.
Lastly, with respect to the combination of Hughes and Eschenbacher, the examiner recognizes the use of the propylene with high impact polystyrene as a core layer, however, these formations pointed out by the applicant are optional (Pg. 1, Paragraph [0009]). Firstly, Eschenbacher teaches compositions in which the combination of an olefinic polymer and styrenic polymers provide improved processability in blown-extrusion methods (See Pg. 1, Paragraph [0001]). The olefin may be a propylene and is used in combination with high impact polystyrenes (Pg. 2, Paragraph [0011] and [0016]). Therefore, although Eschenbacher teaches optional embodiments in which the olefin and the impact polystyrene are used in a core layer, the teachings of Eschenbacher are directed to a composition first of all wherein the compositions including propylene and impact styrene are properly combinable with the teachings of Hughes.
Ultimately, the examiner contends that the combination of Hughes with Patel, Thomas and Eschenbacher is proper and teaches each of the limitations of claim 1. The current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783